--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Jet Exclusive Aviation LLC
622 East 20th  Suite 5B New York, NY  10009
7 Rue de Marche 1204 Geneva Switzerland
Telephone : USA NJ 201-941-9122  Geneva  Tel : 0041 22 575  2129
info@jetexclusiveaviation.com   Fax 1.888.317.7839       

 
                                                     ®
September 23, 2009
ref.09223009-02   
 
Strictly Private and Confidential   
 
Sara Shipman-Myers
Gulf Coast Energy Distribution, LLC
1218 Sylacauga, Fayetteville Hwy.
Sylacauga, AL 35151
 
Dear Ms. Shipman-Myers
 
This letter (the “Engagement Letter”) confirms the terms and conditions under
which Gulf Coast Energy Distribution, LLC (“GCED”), is engaged by Jet Exclusive
Aviation, LLC. (“JEA”) defined herein as the partners.
 
WHEREAS, JEA is a Delaware corporation, authorized to conduct business in the
state of New York, for the distribution of petroleum-based products for the
purpose of engaging in all activities and transactions that are necessary in
furtherance of that purpose.
 
WHEREAS, JEA wishes, on a non-exclusive basis, to capitalize on the contacts,
expertise and reputation of GCED, and to utilize GCED's expertise and resources
(“Resources”) in purchasing commercial aviation grade jet fuel from the Company;
 
 
JEA purpose in the AGREEMENT is to arrange for the purchase, of five million
barrels of aviation kerosene (“jet fuel”) needed for re-sale by JEA to possible
buyers or another potential buyer that would be beneficial to JEA. 
WHEREAS, GCED will be the Partners TITLE AGENT, and will comply with all
authorization, approval or license or other action by, and notice to or filing
with, any governmental authority or regulatory body or any other third party
that is required for the due execution, delivery and performance by GCED of this
Agreement or for the consummation of the transactions contemplated hereby will
be satisfied by GCED , and GCED has no restriction in doing business in the
country of United States of America.
 
 ;
WHEREAS, The Company(JEA)will be the Partners PROCUREMENT, MANGEMENT AGENT, to
procure and by providing the financial structure that shall perform the
acquisition of the PRODUCT and facilitate the title transfer of the product to
possible buyers or any other buyers that are clients of JEA.

 
 

--------------------------------------------------------------------------------

 
 
1. Duration and Termination.  This Agreement shall become effective on the date
hereof and shall remain in force until all jet fuel invoiced by JEA to JEA’s
customer has been delivered. The invoice amount is five (5) million barrels of
jet fuel, or until terminated sooner by the parties as provided herein. The
amount of jet fuel to be transacted under this Agreement is limited to and not
to exceed five (5) million barrels. Either JEA or GCED may terminate this
Agreement at any time and for any reason, and after payment of any fees owing,
upon thirty (30) days prior written notice; provided, however, that the
Agreement shall terminate automatically upon the occurrence of any of the
following events:.
 
(a) GCED engages in any kind of brokerage services or effects transactions in
securities or matters governed by applicable securities laws.
 
(c) GCED offers any investment advice or recommendation to any of the Investors
in contravention of applicable law.
 
(d) GCED receives or handles any securities or funds to be used in connection
with the investment of the Investors in the Company or in any other type or
types of securities investments.
 
(e) GCED, at or prior to the Initial Meeting, between the Prospects and the
Company, or at any time thereafter, extols or specifically recommends investing
in the Company, makes evaluations of the prospective worth to such Prospect of
investing in the Company, or participates in any way in, or attempts to
influence, any negotiations between the Company and Prospects regarding the
Prospect's purchase agreement with the Company.
 
(f) GCED violates any federal securities laws applicable to GCED or JEA.
 
 
2. Representations of GCED.  GCED hereby represents to Company that it has
reviewed a statement of the statutory and regulatory provisions concerning
brokerage and investment advisory activities of the Securities Exchange Act of
1934 and the Investment Advisors Act of 1940, respectively, including the
requirement to register prior to participating in any such activities and the
anti-fraud provisions, and that he has read and understood such provisions, and
that he is not required to register as a broker-dealer or investment adviser
there under. GCED further represents that GCED has not previously been engaged
in any offering of securities and does not intend to participate in any other
offerings.  Notwithstanding the foregoing, if GCED becomes a registered broker
under applicable securities laws, the parties shall negotiate in good faith a
new agreement which shall replace this Agreement in all respects.
 
 
3. Compensation.  GCED will be entitled to a single consultant’s fee (the “Fee”)
calculated and determined as follows:
 
A. GCED will be entitled to a Fee equal to seventy-five over 100 cents ($0.75)
United States Dollar being the currency for settlement for every barrel of jet
fuel delivered under this Agreement. The fee is limited to and will not exceed
the delivery of five (5) million barrels.


1. All funds received from the re-sale of the Product shall be deposited into a
bank account controlled solely by JEA and with the beneficiaries being the
Parties to Partners all profits to the Partners shall come from this account.
All monies distributed from this account will be at the discretion of JEA and
negotiated in a separate agreement with the beneficiaries. 


 
 

--------------------------------------------------------------------------------

 
 
(i). The fee will be due in cash at closing of each transaction. Closing will be
defined when Customer settles all invoices in cash remittance to the JEA and
received by JEA. 
(ii). The Fee paid to “GCED” shall be the total consulting fee payable by the
“JEA” for all services performed under this agreement and any transaction
completed by “GCED”. 
(iii). If “GCED” collaborates with partners, colleagues or other consultants,
any remuneration payable to any such parties shall be the sole obligation of
”GCED”, and shall create no obligations on the part of the “JEA”.

 
4. Indemnification.  GW shall indemnify and hold harmless the Company, from and
against any and all claims, losses, costs, expenses (including reasonable
attorneys’ fees and court costs), damages, actions or causes of action arising
from, on account of or in connection with the performance by GW of its duties
and obligations hereunder as the same are awarded to or incurred by the
prevailing party in any dispute.
 
 
5. Nonexclusive Agreement.  The Company and its representatives, as well as any
other finder with which the Company may enter into a Finder’s Agreement, which
Agreement may or may not be similar to this one, are entitled to approach
Prospects directly. GW shall not be entitled to any fees resulting from
transactions in the arising out of such direct contacts. Any subsequent purchase
by Prospects initially introduced by GW, however, shall be subject to this
Agreement. This agreement in no way shall be constructed as being an agreement
of partnership and none of “The Parties” shall have any claim against any
separate dealing, venture or assets of any other party or shall any party be
liable for any other.             
 
 
6. Miscellaneous Provisions.
 
(a) Notice.  Any notice under this Agreement shall be in writing, addressed and
delivered or mailed, postage prepaid, return receipt requested, or hand
delivered to the other party at such address as such other party may designate
for the receipt of such notice.  Notice shall be considered received upon hand
delivery or three business days after mailing in accordance with this Section
8(a).
 
(b) Entire Agreement.  This Agreement contains the entire agreement between the
parties hereto concerning the transaction contemplated herein and supersedes all
prior agreements or understandings between the parties hereto relating to the
subject matter hereof.  No oral representation, agreement or understanding made
by any party hereto shall be valid or binding upon such party or any other party
hereto.
 
(c) Amendments Hereof.  No provision of this Agreement may be changed, waived,
discharged, or terminated orally, but only by an instrument in writing signed by
Company and the MMA, and no amendment of this Agreement shall be effective until
approved by both parties; provided, however, that this Agreement shall
automatically terminate as provided in Section 3 hereof.
 
(d) Severability.  If any provision of this Agreement is determined to be
invalid by any court of final jurisdiction, then it shall be omitted and the
remainder of the Agreement shall continue to be binding and enforceable. In
addition, the Court is hereby authorized to enforce any provision of the
Agreement that the Court otherwise deems unenforceable, to whatever lesser
extent the Court deems reasonable and appropriate, rather than invalidating the
entire provision.

 
 

--------------------------------------------------------------------------------

 
 
(e) Headings.  The headings in this Agreement are inserted for convenience and
identification only and are in no way intended to describe, interpret, define or
limit the size, extent or intent of this Agreement or any provision hereof.
 
(f) Counterparts.  This Agreement may be executed in two or more counterparts,
each of which shall be deemed an original but all of which together shall
constitute one and the same agreement.
 
 
Governing Law; Jurisdiction; Waiver of Jury Trial.
 
JEA and “GCED” hereby irrevocably (i) submit to the jurisdiction of the Court of
Chancery in Delaware State sitting in Dover, Delaware in any action or
proceeding arising out of or relating to this Agreement, (ii) agree that all
claims in respect of such action or proceeding may be heard and determined in
such Delaware court and (iii) waive, to the fullest extent permitted by law, the
defense of any inconvenient forum to the maintenance of such action or
proceeding. The “JEA” and “GCED” consent to the service of any and all process
in any such action by the mailing of copies of such process to:
in the case of the  JEA:
615 South DuPont Highway
Dover, Delaware 19901
care of National Corporate Researchers LLP


Nothing herein shall affect a party’s right to serve legal process in any other
manner permitted by law or affect its right to bring any action or proceeding
against the other parties, or their respective property, in the courts of other
jurisdictions.
 
 
7.    Non-Circumvention
 
GCED acknowledge that the JEA shall seek to enter into agreements with third
parties (clients, employees, financial institutions, suppliers, distributors,
and manufactures) in furtherance of this Agreement.
GCED agree that once JEA has initiated contact with such third party, that GCED
shall not in any way seek to circumvent JEA or seek to derive profit from or to
establish a relationship with any such third party outside this Agreement. It is
agreed that any and all income derived from third parties introduced to GCED by
the JEA and or developed by JEA shall be subject to this Agreement. It is
further agreed that this paragraph shall survive the termination of this
Agreement.
 
 
THE “JEA” AND “GCED” HERETO IRREVOCABLY WAIVES ALL RIGHT TO TRIAL BY JURY IN ANY
ACTION, PROCEEDING OR COUNTERCLAIM (WHETHER BASED ON CONTRACT, TORT OR
OTHERWISE) ARISING OUT OF OR RELATING TO THIS AGREEMENT LETTER OR THE ACTIONS OF
THE PARTIES IN THE NEGOTIATION, PERFORMANCE OR ENFORCEMENT OF THE TERMS OF THIS
FINDER FEE AGREEMENT.   THERE CAN BE NO ASSURANCE THAT THE CONDITIONS DESCRIBED
ABOVE TO GCED, IN REFERENCE TO JEA PROVIDING ANY PETROLEUM PRODUCTS WILL BE
SATISFIED.

 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.
 
 

  GULF COAST ENERGY DISTRIBUTION, LLC. (GCED):       By:    /s/ Sara
Shipman-Myers      
Name:  Sara Shipman-Myers
Its: Trade Desk Director
              JET EXCLUSIVE AVIATION, LLC (JEA):      
By:  /s/ Michael Davis
     
Name: Michael Davis
      Its: Chief Executive Officer

 
 
 

--------------------------------------------------------------------------------